        Case 1:17-cv-00199-CRK Document 60        Filed 10/30/18    Page 1 of 4



                UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 )
CHANGZHOU TRINA SOLAR ENERGY CO. LTD.,           )
ET AL.,                                          )
                                                 )
        Plaintiffs and Consolidated              )
        Plaintiff,                               )
                                                 )
v.                                               )
                                                 )
UNITED STATES,                                   ) Before: Claire R. Kelly, Judge
                                                 )
      Defendant,                                 ) Consol. Court No. 17-00199
                                                 )
and                                              )
                                                 )
SOLARWORLD AMERICAS, INC. and                    )
CHANGZHOU TRINA SOLAR ENERGY CO., LTD.,          )
                                                 )
      Defendant-Intervenor and                   )
      Consolidated Defendant-Intervenor.         )
________________________________________________)



 PLAINTIFF TRINA’S SUBMISSION OF SUPPLEMENTAL AUTHORITY IN SUPPORT
           OF MOTION FOR JUDGMENT ON THE AGENCY RECORD

                                       Robert G. Gosselink
                                       Jonathan M. Freed
                                       TRADE PACIFIC PLLC
                                       660 Pennsylvania Avenue, SE, Suite 401
                                       Washington, D.C. 20002
                                       (202) 223-3760

                                       Counsel to Plaintiffs Changzhou Trina Solar Energy
                                       Co., Ltd.; Trina Solar (Changzhou) Science and
                                       Technology Co., Ltd.; and Trina Solar (U.S.) Inc.


Dated: October 30, 2018
         Case 1:17-cv-00199-CRK Document 60                Filed 10/30/18     Page 2 of 4



 PLAINTIFF TRINA’S SUBMISSION OF SUPPLEMENTAL AUTHORITY IN SUPPORT
           OF MOTION FOR JUDGMENT ON THE AGENCY RECORD



I.     INTRODUCTION

       On October 16, 2018, counsel for Plaintiffs, Changzhou Trina Solar Energy Co., Ltd.;

Trina Solar (Changzhou) Science and Technology Co., Ltd.; and Trina Solar (U.S.) Inc.,

(hereinafter Plaintiffs or “Trina”), participated in oral argument in the matter of Changzhou Trina

Solar Energy Co., Ltd. et al v. United States (CIT Consol. Court No. 17-00199). During oral

argument and through email correspondence with the case manager for this case, the Court

requested that Plaintiffs provide additional supplemental authority discussed during the oral

argument with regard to Commerce’s practice when calculating the indirect selling expense ratio

of US sellers affiliated with respondent exporters. Thus, Trina provides below the additional

supplemental authority and a brief explanation of how this authority further supports Plaintiffs’

position with respect to Commerce’s practice of including debt restructuring amounts recorded

on a company’s income statement in the summation of the U.S. indirect selling expenses that re

included in the calculation of constructed export price.

II.    The Ruling and Remand Redetermination in Liberty Frozen Foods Pvt. Ltd. v.
       United States Further Demonstrates Commerce’s Practice Articulated In
       Plaintiffs’ Moving Brief and Reply Brief

       In Trina’s moving brief and reply brief, Trina explained that Commerce has a long

history of treating indirect selling expenses and income of a U.S. reseller affiliated with a

respondent exporter as period expenses and income that are properly allocable in their entirety to

the period of review. See Trina’s Rule 56.2 Brief, pages 12-14, 17-cv-00199-CRK, ECF Doc.

No. 29, see also, Trina’s Reply Brief, page 15, 17-cv-00199-CRK, ECF Doc. No. 45.

       In a remand redetermination in a separate action, Commerce explained,
        Case 1:17-cv-00199-CRK Document 60                Filed 10/30/18     Page 3 of 4
17-00199 – Trina’s Supplemental Authority


       It is the Department’s practice to base indirect selling expenses on the amounts
       recorded in a company’s books and records during the period under
       review……When determining the total expenses incurred, the Department is not
       concerned with expenses recorded in specific months but rather the aggregate
       amount incurred over the POR…….companies normally make year-end adjusting
       entries in their accounting records, either as a standard course of business, or as a
       result of a requirement by their auditors.

       Examples of these types of entries are depreciation expenses recognized once a
       year, reserves for various contingencies, or, as in this case, doubtful accounts
       which, sometimes after years of consideration, are finally written off for various
       reasons (as in this case, when LFF determined that full payment for the sale in
       question would not be received). Just as companies normally do not reflect such
       annual adjustments in quarterly, monthly or weekly terms, the Department, as a
       rule, also does not attempt to pro-rate such adjustments into shorter periods of
       time. Therefore, the Department does not normally parse year-end entries into
       POR- and non-POR components, nor does it request that respondents submit
       information on adjusting entries recorded in their books and records after the
       POR.

Final Results Of Redetermination Pursuant To Court Remand, Nov 15, 2011 in response to

Liberty Frozen Foods Pvt. Ltd. v. United States, Consol. Court No. 10-00231 Slip Op. 11-96

(CIT August 3, 2011), available at https://enforcement.trade.gov/remands/11-96.pdf (“Liberty

Frozen Remand Redetermination”) (internal citations omitted), sustained by Liberty Frozen

Foods Pvt. Ltd. v. United States, 819 F.Supp.2d 1346, (CIT Feb. 2012).

       This remand redetermination by Commerce further demonstrates how Commerce treats

expenses and adjustments recognized by the affiliated U.S. reseller during the period of review in

the calculation of the indirect selling expense component of constructed export price as argued in

Trina’s moving and reply briefs.

III.   CONCLUSION

       For the reasons set forth above, the Final Results issued by Commerce in the

administrative review involving Certain Crystalline Silicon Photovoltaic Products From the

People's Republic of China are not supported by substantial evidence or are contrary to law.




                                                 2
         Case 1:17-cv-00199-CRK Document 60                Filed 10/30/18      Page 4 of 4
17-00199 – Trina’s Supplemental Authority


Plaintiffs respectfully request that this Court reverse and remand this case to Commerce with

instructions to recalculate Trina’s margin after making changes necessary (1) to adjust the U.S.

selling prices for countervailed export subsidies; (2) to include the debt-restructuring line item in

TUS’s income statement in the calculation of indirect selling expenses; and (3) to calculate

surrogate values that do not rely on import values that have no corresponding import quantities.

                                              Respectfully submitted,

                                              /s/ Jonathan M. Freed
                                              Robert G. Gosselink
                                              Jonathan M. Freed

                                              TRADE PACIFIC PLLC
                                              660 Pennsylvania Avenue, SE, Suite 401
                                              Washington, D.C. 20003
                                              (202) 223-3760

                                              Counsel to Plaintiffs Changzhou Trina Solar Energy
                                              Co., Ltd., and Trina Solar (Changzhou) Science
Dated: October 30, 2018                       and Technology Co., Ltd.




                                                  3
